Application by the Grievance Committee for the Second and Eleventh Judicial Districts, to authorize the District Attorney of New York County to release to said Grievance Committee all Grand Jury material relating to confidential investigation No. 1180/87, including testimony heard by the Grand Jury.
Upon the papers filed in support of the application and after due deliberation having been had, it is
Ordered that the application is denied, without prejudice to renewal in the Supreme Court, New York County. Mollen, P. J., Mangano, Thompson, Brown and Spatt, JJ., concur.